Case 2:20-cv-07940-MRW Document13 Filed 10/27/20 Pagelof1 Page ID#:29

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-7940 MRW Date October 27, 2020

 

Title Orlando Garcia v. Serrano Marketplace, LLC et al

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Plaintiff filed a notice voluntarily dismissing this case with prejudice. (Docket # 12.) This
action is dismissed with prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
